.




         OFFICE   OF   THE   ATTORNEY   GENERAL               OF   TEXAS
                                 AUSTIN




    Dea? 3irr




                                                              Howmbar    9, 1939,
                                                              a0p*rtimbt   a8 to
                                                              a 2nlr wa dio ur e8
                                                              That wo R a yp to l-
    0a t
       su   or tw r                                             by you,    VII   are
    quoting your let

                                                  of th* 38ate
                                                  thr f0110ldJl~
                                                  to ttan8aotion


                                           alty lets     wrote the
                               r        on Oec*abar     38,
                                                        1938,
                                   ti     ~OOOIWJWAY~RSaooa
                               to the Sat.             for thr aaa
                                   c o llege,io r l cash QQE-
                                   0; t&t   the grantee ua8
                                   ine an unjdd balaacr of
                         4tter e03hinn0a,
Ibnorablo Ton C. Xiag, Pa&o 8


     pale. My uadsrstaadin~ 10 that    the dofar-
     rob b&laaoo will bo pid in threr clqual
     anaual iartalkmato o? 88,373 laoh, duo
     Mopaotirol~,  LA 000, two and thsoo   yoarr
     Stoa thlr date .q. .'
          *The prcaident of tha 001106o, a8 the
     8utbrfzod  r4praooathtlvo o? tha 3eard o?
     iiegento,     urdo thl0 notation on                    the   letter:



            Vh        later        lo    not    *oknowlob6ed          or
     reeordklt;.

             vhe aoaoapazk~io~ a0ed 18 ta reguhr
     ror?l;proparl~ aakn0wlr&@,      -4, o? aouroo,
     unraooraea  . It rooiteo a oaoh ooaoidrra-
     tion 0r $e,mo.      The rreords of the oollog0,
     hornrrr, rO?lOot the faot that the aetnal
     oonolbontloa vaa $lS,OOO, ~4 tho be&co
     0r $3,SOQ we8 paid anfiora rouskk0r kh0b2ate-
     11 pnawllaag that given for tho $2,376 down
     paymaat.
           *A laboratory bullding, a0w neariq
     c~ir@~tlon, h8a born unaor aonotruotlon oa
     proportf   of whisk  thlr   iMa   rorrnr a part.
     m0 bdiaing     was rinanaoa     at a ao4t or
     4110,675.48        ander l ooatnot                rlth      th* ?ab-
     110 BOrk8   AdPlAiotrUtiOA,                  Whbh        provider   ?OT
     papKtAt   Of an aOaOmpMyb&                    bond       iSOU0    OUt Of
     rotsnueo to bo dorirod                    frem   fhr     operation    of
     tha bPllbia&
             Tow       OplAiOn           OA    the tOllOwing qU9OtlfMO
     18 r+opotfaUy              mqrtsotear

          "(1) %a8 it within the povw of ths
     Boprd OS Pogont8 to obligate th0 ruad8 O?
     tho CollogO for tha p8ymemt of the purOhe80
     plod 0t tbl8 1-a   *in three equal uuawl
     l.a6talhonto~T

             -(a       AS     Of   h-t           $1, 1939, W&t  W&O
     the aature or            tha iakn8t            0r the Coilmy in
     .




iiaaorabloToo C. King,             Page   3


           this proportfl

                   “(3)     as of ~uauot 31, 1939, whet was
           tha llabillt~ of       the Colleso, if ally,rlth
           roopeot to raturo paywat8             towrd   t&o   pur-
           a000 0s th ~p~p0rtfl

                   *(I) Rae the $S,UOO          pamnt    a proper
           lpplloatioa       0s
                            th0     coii~g~~0       ruado,   wa0r
           tha   olreautaaaoo?
                   -or    tho parpooo of this tnqairr JOU
           may awumo       oaoh irota, rot a mma , l are
           Aoo*ooary . I have roleted herola the uub-
           otanoa 0s all tho lnfornation I have. It
           will be holptal, kawver, if rou will ot*te
           tho aroump~lon8 you aaUICerw
           XA a prior opinion by thla +iopartmet& Uo. O-1637,
r0piywg to your roqtl0st0r October a,    this writor   ai90t200-~
od the probloa8 involvea LA, and the IJIWapQliOAb~l0to, 30~
rir0t  thr0e qluotiono. You are re8pootiully rororroa      to
that  opinion, a copy of whloh is attaahed, ior afimnrs      to
thew         qaest:0ao.
                   IA    thOt OpiAiOA   tho eOaOk~8iOf1 was reOOh&    that
it          rlthiA tho power et tho Board 0s Re6ontr to obli-
         wa8 not
get* t&O fuAd8 ef the SOllOgO bOpoAd the appropriation tom
OT p0ri0a  0f tw yo~r0. The ease8 of Charlao Sor'ibnoro'
sons 7. ibarr8,ll4 ‘Pox.11, 363 S. Y. 782 and Ft. Earth
cavalry Club 'I.Fihoghord,1W Ter. 339, 83 8, VI. (PA) 660,
were 0tt0a  a0 aathori6y.
          That opinion al80 stat&d that tha aollogo at the
ludOS t&o fiooal year, 1933439, OA August 31, 1930 had an
oquitablr intereert IA the proparty to the mxtont   of tho
iimuut or tho purahaoo prioo paid. The lqultablo iatsrost
of tho 00110&o ia tho ionrant eaeo woald lnoludo, in addl-
tiOA to th0 amunt 0s tho puxohaso prioo paid to the vendor,
t&o calicoof t&t   portion  of the bollding  plaoed oa the land.
SOS Wholhod     v. Jolly (Civ. A?p.,   San AIItoalo,1939) 17
5. w. (Ed) 1109, wrtt 63s  error nrud.
          Tho prior eplAloA a.Uo doolurd that t&c agl;;f;
was ondw ~0 obllytloO to mako rorthw paponto.
oonA4otlon, 16 a&J br ~011 to add, hewvor,  that tho ruii
paymatof the pp]roha@oprig4 is a pro-X*qUiO,itO to tho
rutla&         of log?rltitle fn the oollo$e.
                 Them       ooaolusion8, &ll at whioh are 8uppmted                           by
4athoritirr           in opinlm     X0. O-1637, 00n8tltutO              tbr Oplnlon
of   thir      db~eutm8nt68 to         four    first    three       QUe8bion8,  8n6
you are        eo adriand.

          The otir materlrl dirferaaar    bowman thu  ?8&t
8ltlutiOa bi8OU88ed tA the 8lt4d OpiRiCS Uid t&t     in t&r
in8tPnt 0188 ir the toot of the      JPunt or w 8ddlti0w
Oon8ldoratlon OS $b,soa not SOat r on8d fo wither 88OrOW
8-8OiBOnt Or 6Wd,   Th8 pX'Oplci8tyOf thi8 -J-t      ioSis8
the bar16 0r your rourth pae8tion abore quote4.

                 T h 8luo t m8%tll0r your erpro86loa "6 prop8r
~;~~$;M$           Of tbee011rn(18“f 8 iund8,.  i8,nOt  abuslately
                      'A8888Q50 th8t   PU   Wi8h t0 show if Oh. Boerd
Of   A8@)ent8     & ite aWit bad th8 le@l right to rke tbl8
paynunt   iithout     aentionlng 10 ia either lmtrmoat.    It
18 beyoad thu pro7luoe ot thi8 dqmrtmat to 6wma.r l
Qus8tion of mOke proprirty Or polloy sooh Mtter8 rwtlw
ri:in   the       8mmd di8eretion Of the reUp88tiro Ststi 6&8n-
      -- the Board Of ii8gent.8    in thi8 b8t8U86.
          OtU'6Oort8 &TO 011MrOll8    000681Oa6 dWlalV&d
t&t the tiitat0in it8 QX-Opri&Wy  08ptSOhy h68 th6 86E6
power8 to oontraot a8 a oorporatioa or ea lndlrldml.
30 T8x. Sur. 836.
                  “In so fu  6s mm8 pr0perty    Pi@8   arr
            aoPterned, Re 806 no dirreWc0      botmea  th8
            ooatraot  or l stat. aod sn individual u&d 8
            oontraot butwean two lndlr1dtaal8.~ Jusbc
            CAtlo co. v. &mm,     78 Pa*. 5;14 9. v.
            MO.    See also Char&b8 So?ibnart8   SOOBIfd
            urr8, 114 Tar. 11, SU 3. W. ?i%.
                 It      18 elemuatary 0r 8our8e, t&a    tb; fall oon-
8ld8X’8tiOn        8804     Wt  ba rB0 ited io 8 dead between &l6tTi&lal~.
See 14. Tu.              Jr. 818, 8ao. 58, 88d b8ar ottOdd.
                 60 kUOw Of       II0 OOa8tittttiOtnl           pZ’OVi8iOa,     8t&tUt@,
or other rule 0.f'
                 law, rhloh Qrolamr                      l ditrermt           requireaetat
*hen the        88;ato     18 a party.tp      th8   8ran8aottoa.

            fObi 8t&te ‘that th8 #6,800 mfprat                          i8 Part Of tb
Ooasidrntlon     for th8 pWOhr@    Oi tb larod.                          Phi8 brirg 80,
   .




tha f8Ot    that   it ~88 not mantloned in either of tha
tMtmIlt8        h88, AlAthe OpiUiOB Or thi8 dep8?tMnt,
no baring      on the 1egalHiy or ths trtmaaotlon.
             A8 W8 8t'Jted bOfOP0,    it    18 not       OIlT &WOTiaW
to 401W  into tha rO88OU8 “hf tM 848l.dOf bgUot8 Or
it8 a*nt law fit to m&o 00 rmtloa   0r thlr portloa of
the    ooa8idsrr~lon 84 long 88 all        leg81       reqtiMswnt8      wara
met.

             TOW   8ttOntiOSl              f8Ct th8t this
                                18 08l33Idt0 th.
opinion    and Opinion 330. O-16eV 8ro      ln thair roo~q
                                             limited
t0 la 8XUOQtO~ OWtr8Ot.     'Pb880Opin1OlL88hOofd not bo
ooaatrmd   88 bOldin@ th8t th8 BO8d Pi b@Snt, 18 rithout
8UthOritiyto ~uFOh88. l8nd nese88arf  to the OOodlrctOf tb8
r68peotivO St8tb Tsaohor8* 0011eg88 OILber8 purohare Bon-
tnot perrosnble in t*o year8; that 18, within the pmrlod
or texa  of ths appropriation made for 8uoh pwrohmm.
             ?"N8tilQ that the ioPe@3in& di8otl88iOattilr
amor       year laqulry, ae 8ro
                                             T6ry       tPuly   your6
                                     AYl’ORRBT         OIC.!&ZRAL OP TEXAS